Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In re: The Estate of Jessie Glen Crawford,             Appeal from the 6th District Court of Red
Deceased                                               River County, Texas (Tr. Ct. No.
                                                       CV03295).         Memorandum Opinion
No. 06-14-00051-CV                                     delivered by Justice Moseley, Chief Justice
                                                       Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the order admitting the will to probate and remand the
cause for further proceedings consistent with this opinion.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED DECEMBER 16, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk